ORDER

WHEREAS, the Director of the Office of Lawyer’s Professional Responsibility has filed a petition for disciplinary action seeking revocation of probation and additional discipline of respondent A. Demetrius Clemons alleging three counts of unprofessional conduct, two counts relating to two clients alleging failure to enter into written fee agreements, failure to communicate with the clients and a failure, with regard to one client, to deposit an advance fee payment into his trust account, and the third count, an allegation of rude, discourteous and disrespectful language in a courtroom directed at a probation officer, and
WHEREAS, the respondent admits the allegations of the petition, waives any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a 30-day suspension, effective 15 days from the date of this order, with the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, waived, that re*538spondent successfully complete the professional responsibility portion of the state bar examination within 1 year of the date of this order, subject to automatic suspension upon the Director’s filing of an affidavit of noncompliance with the testing requirement, that respondent comply with Rule 26, Rules on Lawyers Professional Responsibility, and pay $750 in costs and that, following the suspension, he be reinstated provided that at least 15 days prior to the expiration of the suspension, he files an affidavit with the Clerk of Appellate' Courts and the Director’s office establishing he is current with Continuing Legal Education requirements, has complied with Rules 24 and 26, Rules on Lawyers Professional Responsibility, and has satisfactorily complied with all other conditions imposed by this Court, and further, that upon reinstatement, respondent be placed on 2 years probation subject to the following conditions:
(1) Respondent shall cooperate fully with the Director’s office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(2) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(3) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of up to four attorneys who have agreed to be nominated as respondent’s supervisor within 2 weeks from the date this stipulation is executed. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph [ (4) ] below. Respondent shall make active client files available to the Director upon request.
(4) Respondent shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent’s supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
(5) Respondent shall initiate and maintain office procedures which ensure that there are prompt responses to correspondence, telephone calls, and other important communications from clients, courts and other persons interested in matters which respondent is handling, and which will ensure that respondent regularly reviews each and every file and completes legal matters on a timely basis.
(6) Respondent shall maintain books and records concerning law office income and expenses and funds held on behalf of clients in compliance with Rule 1.15, Rules on Lawyers Professional Responsibility and Lawyers Professional Responsibility Board Amended Opinion No. 9. By the first day of each month, respondent shall make all books and records pertaining to his office and trust accounts available to his supervisor. Such books and records shall also be made available to the Director upon request.
(7) Respondent shall timely make all payments to [a former client] pursuant to respondent’s April 21, 1992, repayment agreement and shall complete repayment of his obligation to [the client] before the expiration of the 2-year probation.
*539(8) Respondent shall write a letter of apology to complainant [probation officer] for respondent’s rude, discourteous and disrespectful language directed at [him] on April 8, 1994, and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the stipulated to disposition,
IT IS HEREBY ORDERED that A. Demetrius Clemons is suspended from the practice of law for 30 days, effective 15 days from the date of this order, and upon reinstatement is placed for 2 years probation subject to the above conditions.
BY THE COURT:
/s/ M. Jeanne Coyne Associate Justice